Exhibit 10.2

 

 

 

 

TRANSITION SERVICES AGREEMENT

 

DATED AS OF JANUARY 15, 2015

 

BETWEEN

 

VORNADO REALTY TRUST

 

AND

 

URBAN EDGE PROPERTIES

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

ARTICLE I

SERVICES

 

 

 

Section 1.01.

General

1

Section 1.02.

Quality of Services

2

Section 1.03.

Level of Service

2

Section 1.04.

Duration of Services

2

Section 1.05.

Third-Person Services

2

Section 1.06.

Responsible Personnel

2

Section 1.07.

Consultation

3

Section 1.08.

Monitoring and Reports; Books and Records; Audit Right

3

Section 1.09.

Changes to Services

3

Section 1.10.

Service Increases

3

Section 1.11.

New Services

4

Section 1.12.

Amendments to Schedule A

4

 

 

 

ARTICLE II

COMPENSATION; BILLING

 

 

 

Section 2.01.

Service Fees

4

Section 2.02.

Expenses

5

Section 2.03.

Taxes

5

Section 2.04.

Invoices

5

Section 2.05.

Payment Delay; Finance Charges

5

Section 2.06.

No Right to Set-Off

5

 

 

 

ARTICLE III

COOPERATION AND CONSENTS

 

 

 

Section 3.01.

General

5

Section 3.02.

Transition

6

Section 3.03.

Consents

6

 

 

 

ARTICLE IV

CONFIDENTIALITY

 

 

 

Section 4.01.

Recipient Confidential Information

6

Section 4.02.

Provider Confidential Information

7

Section 4.03.

Limitations on Confidential Information

8

Section 4.04.

Required Disclosure

8

Section 4.05.

Third-Person Confidential Information

9

 

i

--------------------------------------------------------------------------------


 

ARTICLE V

INTELLECTUAL PROPERTY

 

 

 

Section 5.01.

Recipient Intellectual Property

9

Section 5.02.

Provider Intellectual Property

9

 

 

 

ARTICLE VI

REMEDIES AND LIMITATION OF LIABILITY

 

 

 

Section 6.01.

Remedies

9

Section 6.02.

Limitation of Liability

10

 

 

 

ARTICLE VII

INDEMNIFICATION

 

 

 

Section 7.01.

General

11

Section 7.02.

Indemnification Procedures

11

 

 

 

ARTICLE VIII

INDEPENDENT CONTRACTOR

 

 

 

ARTICLE IX

COMPLIANCE WITH LAWS

 

 

 

ARTICLE X

TERM AND TERMINATION

 

 

 

Section 10.01.

Term

11

Section 10.02.

Termination of this Agreement

12

Section 10.03.

Effect

13

 

 

 

ARTICLE XI

NOTICES

 

 

 

ARTICLE XII

DISPUTE RESOLUTION

 

Section 12.01.

Dispute Resolution

14

 

 

 

ARTICLE XIII

MISCELLANEOUS

 

 

 

Section 13.01.

Amendment

14

Section 13.02.

Waiver

14

Section 13.03.

Governing Law; Jurisdiction

14

Section 13.04.

Assignability

15

Section 13.05.

Subcontracting

15

Section 13.06.

No Third-Person Beneficiaries

15

 

ii

--------------------------------------------------------------------------------


 

Section 13.07.

Severability

15

Section 13.08.

Attorneys’ Fees

16

Section 13.09.

Counterparts

16

Section 13.10.

Disclaimer of Representations and Warranties

16

Section 13.11.

Remedies

16

Section 13.12.

Force Majeure

16

Section 13.13.

Specific Performance

17

Section 13.14.

Construction

17

Section 13.15.

Waiver of Jury Trial

18

Section 13.16.

Entire Agreement

18

 

 

 

SCHEDULE A TO TRANSITION SERVICES AGREEMENT

A-1

 

iii

--------------------------------------------------------------------------------


 

TRANSITION SERVICES AGREEMENT

 

This Transition Services Agreement (this “Agreement”) is entered into and
effective as of January 15, 2015 (the “Effective Date”), by and between Vornado
Realty Trust, a Maryland real estate investment trust (“Provider”), and Urban
Edge Properties, a Maryland real estate investment trust (“Recipient”). Provider
and Recipient may each be referred to herein as a “Party,” and are collectively
referred to as the “Parties.”

 

RECITALS

 

WHEREAS, Provider, as general partner of its operating partnership, Vornado
Realty L.P. (“VRLP”), has determined that it is in the best interests of VRLP to
distribute to Provider and the other holders of common limited partnership units
of VRLP all of the common shares of Recipient, a newly formed company that will
hold, directly or indirectly, certain assets and liabilities associated with
Provider’s strip shopping center and mall businesses, and the board of trustees
of Provider has determined that it is in the best interests of Provider to
distribute to holders of Provider common shares all of the common shares of
Recipient to be received by Provider in the distribution by VRLP (the
“Separation”);

 

WHEREAS, Provider, VRLP and Recipient have entered into that certain Separation
and Distribution Agreement, dated as of January 14, 2015 (the “Separation
Agreement”), to carry out, effect, and consummate the Separation; and

 

WHEREAS, the Parties have agreed that Provider will, or will cause one or more
of its Subsidiaries (as defined below) to, provide to Recipient or one or more
of its Subsidiaries, and Recipient and/or its Subsidiaries will receive, the
transition services described in Article I on a transitional basis following the
Separation and in accordance with the terms of, and subject to, the conditions
set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and mutual promises,
covenants, agreements, representations and warranties contained herein, and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Parties, intending to be legally bound, hereby agree as
follows:

 

ARTICLE I
SERVICES

 

Section 1.01.                                    General. In accordance with the
provisions hereof, Provider shall provide, or cause to be provided, to Recipient
and/or its Subsidiaries, and Recipient and/or its Subsidiaries shall receive,
the services described in Schedule A attached hereto, (each such service, a
“Service” and, collectively, the “Services”).  Schedule A may be amended from
time to time by written agreement of the Parties. For purposes of this
Agreement, a “Subsidiary” of any Party means a corporation or other entity of
which at least a majority of the voting power or value of equity securities is
owned, directly or indirectly, by such Party;  for the avoidance of doubt,
“Subsidiary” shall include VRLP, when used with respect to Provider, and Urban
Edge Properties LP, when used with respect to Recipient.

 

--------------------------------------------------------------------------------


 

Section 1.02.                                    Quality of Services. Subject to
Section 1.03, Provider shall perform the Services (i) in a workmanlike and
professional manner, (ii) with the same degree of care as it exercises in
performing its own functions of a like or similar nature, (iii) utilizing
persons of suitable experience, training and skill, and (iv) in a timely manner
in accordance with the provisions of this Agreement.

 

Section 1.03.                                    Level of Service. The Service
levels, if any, initially requested by Recipient (the “Initial Service Levels”)
shall be as set forth in Schedule A. Recipient shall furnish Provider with an
updated Schedule A at least thirty (30) days prior to the end of each fiscal
quarter, indicating the anticipated Service needs of Recipient for the next
fiscal quarter (each, a “Service Request”), and the Parties shall thereafter
consult with one another and agree, as provided in Section 1.01 above, as to the
elimination of any Service and the timing of, and adjustment to any Service Fees
related to, the elimination of such Services. Subject to Sections 1.10, 1.11 and
1.12, Service levels may not be increased from the Initial Service Levels,
including the enhancement of any Services or addition of any new Services,
without the written agreement of the Parties.

 

Section 1.04.                                    Duration of Services. Subject
to the terms of this Agreement, Provider will provide (or cause to be provided)
the Services to Recipient until the earlier of, with respect to each such
Service, (i) the expiration of the period of the maximum duration for such
Service if set forth in Schedule A, or (ii) the date upon which such Service is
terminated under Section 10.02; provided, however, that Recipient shall use its
commercially reasonable efforts in good faith to transition itself to a
stand-alone entity with respect to each Service as soon as reasonably
practicable; and provided, further, that to the extent that Provider’s ability
to provide a Service is dependent on the continuation of a related Service (and
such dependence has been made known to the other Party), as the case may be,
Provider’s obligation to provide such dependent Service shall terminate
automatically with the termination of such related Service.

 

Section 1.05.                                    Third-Person Services. Each
Party acknowledges and agrees that certain of the Services to be provided under
this Agreement may be provided to Recipient by third Persons (as defined below)
designated by Provider. A “Person” means any individual, corporation,
partnership, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, limited liability company, governmental authority
or other entity. To the extent so provided, Provider shall use commercially
reasonable efforts to cause such third Persons to continue to provide such
Services to Recipient, consistent with the manner in which such Services had
been provided historically to Recipient; provided, however, that if any such
third Person notifies Provider or its Subsidiaries that it is unable or
unwilling to provide any such Services, Provider shall promptly notify Recipient
in writing, and shall use its commercially reasonable efforts to determine the
manner in which such Services can best be provided, and, if there is any change
to the Services provided as a result, including the level or cost thereof,
Provider and Recipient shall negotiate in good faith to amend Schedule A as
appropriate.

 

Section 1.06.                                    Responsible Personnel. The
Parties shall each designate a point of contact for each Service listed in
Schedule A to whom any questions related to the Services provided may be
directed. Provider will have the right, in its reasonable discretion, to
(i) designate which of its personnel will be involved in providing Services to
Recipient, and (ii) remove and replace any such personnel, so long as there is
no resulting increase in costs, or

 

2

--------------------------------------------------------------------------------


 

decrease in the level of service for Recipient; provided, however, that Provider
will use its commercially reasonable efforts to limit disruption of the
provision of Services to Recipient in the transition of the Services to
different personnel. In the event that the provision of any Service by Provider
requires the cooperation and services of applicable personnel of Recipient,
Recipient will make available to Provider such personnel as may be necessary for
Provider to provide such Service. Recipient will have the right, in its
reasonable discretion, to (i) designate which of its personnel it will make
available to Provider in connection with the receipt of such Service, and
(ii) remove and replace any such personnel, so long as there is no resulting
increase in costs to Provider in providing such Service or adverse effect on
Provider’s ability to provide such Service; provided, however, that Recipient
will use its commercially reasonable efforts to limit disruption of the
provision of services by Provider in the transition of such personnel.

 

Section 1.07.                                    Consultation. The Parties agree
to review Schedule A and the Services provided thereunder no less often than
quarterly to determine if Provider must continue to provide Recipient all of the
Services described on Schedule A.

 

Section 1.08.                                    Monitoring and Reports; Books
and Records; Audit Right.

 

(a)                                 Provider shall maintain books and records in
reasonable and customary detail pertaining to the provision of Services pursuant
to this Agreement. Provider shall make such books and records available for
inspection by Recipient, or its authorized representatives, during normal
business hours and upon reasonable notice, and shall retain such books and
records for periods consistent with the retention policies applicable to
Provider’s business.

 

(b)                                 Upon thirty (30) days’ advance written
notice to Provider, Recipient may audit (or cause an independent third Person
auditor to audit), during regular business hours and in a manner that complies
with the confidentiality, building and security requirements of Provider, the
books, records and facilities of Provider pertaining to the provision of
Services pursuant to this Agreement to the extent necessary to determine
Provider’s compliance with this Agreement or as may otherwise be required to
ensure compliance with applicable laws or regulations. Recipient shall have the
right to audit such books, records and facilities of Provider only once in any
twelve (12)-month period during the term of this Agreement (or on other
occasions to the extent agreed to by the Parties). Any audit under this
Section 1.08(b) shall not interfere unreasonably with the operations of
Provider. Recipient shall reimburse Provider for any reasonable, documented,
out-of-pocket costs incurred in connection with such audit.

 

Section 1.09.                                    Changes to Services. It is
understood and agreed that Provider may from time to time modify, change or
enhance the manner, nature and/or quality of any Service provided to Recipient
to the extent Provider is making a similar change in the performance of such
Services for Provider and its Subsidiaries; provided that any such modification,
change or enhancement will not reasonably be expected to materially negatively
affect such Services. Provider shall furnish to Recipient substantially the same
notice (in content and timing), if any, as Provider furnishes to its own
organization with respect to such modifications, changes or enhancements.

 

Section 1.10.                                    Service Increases. After the
date of this Agreement, if (i) Recipient requests, or Provider reasonably
determines that Recipient’s business requires, that Provider

 

3

--------------------------------------------------------------------------------


 

increase, relative to historical levels prior to the Separation, the volume,
amount, level or frequency, as applicable, of any Service provided by Provider,
and (ii) such increase is reasonably determined by Recipient as necessary for
Recipient to operate its businesses (such increase, a “Service Increase”), then
Provider shall provide such Service Increase in accordance with such request and
subject to the Parties agreeing to an amendment to Schedule A to address such
Service Increase; provided, however, that Provider shall not be obligated to
provide any Service Increase if it does not, in its reasonable judgment, have
adequate resources to provide such Service Increase or if the provision of such
Service Increase would significantly disrupt the operation of its own business.
In connection with any request for a Service Increase in accordance with this
Section 1.10, the Parties shall in good faith negotiate the terms of an
amendment to Schedule A, which amendment shall be consistent with the terms of,
and the pricing methodology used for, the applicable Service.

 

Section 1.11.                                    New Services.

 

(a)                                 From time to time during the term of this
Agreement, Recipient may request that Provider provide additional or different
services which Provider is not expressly obligated to provide under this
Agreement (“New Services”). Provider shall consider such requests in good faith
and shall use commercially reasonable efforts to provide any such New Services;
provided, however, that Provider shall not be obligated to provide any New
Services if it does not, in its reasonable judgment, have adequate resources to
provide such New Services or if the provision of such New Services would
significantly disrupt the operation of its own business, or if, after
negotiations between the Parties pursuant to Section 1.12(b), the Parties fail
to reach an agreement with respect to the terms (including the Service Fees and
Expenses (as defined below)) applicable to the provision of such New Services.

 

(b)                                 In connection with any request for New
Services, except as otherwise provided in Section 1.12(a), the Parties shall in
good faith (i) negotiate the applicable Service Fee and the terms of an
amendment to Schedule A, which amendment shall describe in reasonable detail the
nature, scope, service period(s), termination provisions and other terms
applicable to such New Services, and (ii) determine any costs and expenses,
including any start-up costs and expenses that would be incurred by Provider, in
connection with the provision of such New Services, which costs and expenses
shall be borne solely by Recipient.

 

Section 1.12.                                    Amendments to Schedule A. Each
amendment to Schedule A, as agreed to in writing by the Parties, shall be deemed
part of this Agreement and any changes to Services, Service Increases,
unintentionally omitted services and/or New Services set forth therein shall be
subject to the terms and conditions of this Agreement.

 

ARTICLE II
COMPENSATION; BILLING

 

Section 2.01.                                    Service Fees. In consideration
for providing the Services, Provider will charge Recipient the fees indicated
for each Service listed in Schedule A (each, a “Service Fee” and collectively,
the “Service Fees”).  Except to the extent provided otherwise in Schedule A, the
Service Fees shall be adjusted proportionately on a quarterly basis in
accordance with the Service Request provided by Recipient as provided in
Section 1.03.

 

4

--------------------------------------------------------------------------------


 

Section 2.02.                                    Expenses. Except to the extent
provided otherwise in Schedule A, in addition to the Service Fee, Provider shall
also be entitled to charge Recipient for any reasonable, documented,
out-of-pocket costs and expenses incurred by Provider in providing the Services
(“Expenses”).

 

Section 2.03.                                    Taxes. In addition to any
amounts otherwise payable by Recipient pursuant to this Agreement, Recipient
shall pay, be responsible, and promptly reimburse Provider, for any sales, use,
value added, goods and services, excise, transfer, recording or similar taxes,
including any interest, penalties or additional amounts imposed with respect
thereto, imposed with respect to, or in connection with, the provision of
Services or payment of any Service Fees hereunder.

 

Section 2.04.                                    Invoices. Within thirty (30)
days after the end of each calendar month, Provider shall send Recipient an
invoice that includes in reasonable detail the Service Fees and Expenses due for
Services provided to Recipient for such month. Payments of invoices shall be
made by check or wire transfer of immediately available funds to one or more
accounts specified in writing by Provider. Payment shall be made within thirty
(30) days after the date of receipt of Provider’s invoice. All amounts payable
to Provider hereunder shall be paid without set-off, deduction, abatement or
counterclaim.

 

Section 2.05.                                    Payment Delay; Finance Charges.

 

(a)                                 If Recipient fails to make any material
payment within thirty (30) days of the date such payment was due to Provider,
Provider shall have the right, at its sole option, upon ten (10) business days’
prior written notice (such notice, a “Suspension Notice”), to suspend
performance of any Services until payment has been received.

 

(b)                                 If Recipient fails to make any payment
within thirty (30) days of the date such payment was due to Provider, a finance
charge of two percent (2%) per month, payable from the date of the invoice to
the date such payment is received and levied upon both the balance of any such
payment, shall be due and payable to Provider. In addition, Recipient shall
indemnify Provider for its costs, including reasonable attorneys’ fees and
disbursements incurred to collect any unpaid amount.

 

(c)                                  Recipient shall not be liable for the
payment of any finance charges pursuant to this Section 2.05, and Provider shall
not be authorized to suspend performance pursuant to this Section 2.05, to the
extent, but only to the extent, that Recipient is in good faith disputing
Service Fees or Expenses incurred under Sections 2.01 and 2.02.

 

Section 2.06.                                    No Right to Set-Off. Recipient
shall pay the full amount of all Service Fees and shall not set off,
counterclaim or otherwise withhold any amount owed to Provider under this
Agreement on account of any obligation owed by Provider to Recipient.

 

ARTICLE III
COOPERATION AND CONSENTS

 

Section 3.01.                                    General. Each Party shall
reasonably cooperate with and provide assistance to the other Party in carrying
out the provisions of this Agreement. Such cooperation

 

5

--------------------------------------------------------------------------------


 

shall include, but not be limited to, exchanging information, providing access
to electronic systems used in connection with the Services, making adjustments
and obtaining all consents, licenses, sublicenses or approvals necessary to
permit each Party to perform its obligations hereunder; provided, however, that
neither Party shall be required to disclose confidential, proprietary,
privileged or competitively sensitive information to the other Party.

 

Section 3.02.                                    Transition. At the request of
Recipient in contemplation of the termination of any Services hereunder, in
whole or in part, Provider shall cooperate with Recipient, at Recipient’s
expense, in transitioning such Services to Recipient or to any third-Person
service provider designated by Recipient.

 

Section 3.03.                                    Consents. Provider will take
commercially reasonable efforts to obtain, and to keep and maintain in effect,
any third-Person licenses and consents necessary to provide the Services (the
“Consents”). The costs relating to obtaining any such licenses or Consents
obtained solely for the benefit of Recipient shall be borne by Recipient;
provided that Provider shall not incur any such costs without the prior written
consent of Recipient. If any such consent is not obtained or maintained,
Provider shall promptly notify Recipient in writing, and the Parties will
reasonably cooperate with one another to achieve a reasonable alternative
arrangement with respect thereto.

 

ARTICLE IV
CONFIDENTIALITY

 

Section 4.01.                                    Recipient Confidential
Information. From and after the Effective Date, subject to Section 4.04, and
except as contemplated by or otherwise provided for under this Agreement or the
Separation Agreement, Provider shall not, and shall cause its affiliates and its
own and its affiliates’ officers, trustees, directors, employees, and other
agents and representatives, including attorneys, agents, customers, suppliers,
contractors, consultants and other representatives (collectively,
“Representatives”), to not, directly or indirectly, disclose, reveal, divulge or
communicate to any Person, other than to Recipient and its affiliates
(collectively, the “Recipient Group”) and their respective Representatives, and
to Provider and its affiliates (collectively, the “Provider Group”) and their
respective Representatives who reasonably need to know such information in
connection with the provision of Services under this Agreement, or use or
otherwise exploit for its own benefit or for the benefit of any third Person
(other than members of the Recipient Group), any Recipient Confidential
Information (as defined below).  For the purposes of this Agreement, “Group”
shall mean the Provider Group or the Recipient Group, as the context requires.
If any disclosures are made by members of the Recipient Group to members of the
Provider Group in connection with the provision of Services under this
Agreement, then the Recipient Confidential Information so disclosed shall be
used by the Provider Group only as required to perform the Services. Provider
shall use the same degree of care to prevent and restrain the unauthorized use
or disclosure of the Recipient Confidential Information by any member of the
Provider Group or its Representatives as it uses for its own confidential
information of a like nature, but in no event less than a reasonable standard of
care. For purposes of this Agreement, any information, material or documents
relating to the businesses currently or formerly conducted, or proposed to be
conducted, by the Recipient Group that is furnished to, or in possession of, any
member of the Provider Group, in each case in connection with the Services
provided under this Agreement and irrespective of the form of

 

6

--------------------------------------------------------------------------------


 

communication, and all notes, analyses, compilations, forecasts, data,
translations, studies, memoranda or other documents prepared by members of the
Provider Group, that contain, or otherwise reflect, such information, material
or documents is hereinafter referred to as “Recipient Confidential Information.”
Recipient Confidential Information does not include, and there shall be no
obligation hereunder, with respect to information that (i) is or becomes
generally available to the public, other than as a result of a disclosure by a
member of the Provider Group or its Representatives not otherwise permissible
hereunder, (ii) Provider can demonstrate was or became available to the Provider
Group from a source other than the Recipient Group or its Representatives, or
(iii) is developed independently by the Provider Group without reference to the
Recipient Confidential Information; provided, however, that, in the case of
clause (ii), the source of such information was not known by Provider to be
bound by a confidentiality or non-disclosure agreement with, or other
contractual, legal or fiduciary obligation of confidentiality to, any member of
the Recipient Group with respect to such information.

 

Section 4.02.                                    Provider Confidential
Information. From and after the Effective Date, subject to Section 4.04, and
except as contemplated by or otherwise provided for under this Agreement or the
Separation Agreement, Recipient shall not, and shall cause the members of the
Recipient Group and their respective Representatives to not, directly or
indirectly, disclose, reveal, divulge or communicate to any Person other than
members of the Provider Group and its Representatives, or members of the
Recipient Group and its Representatives, who reasonably need to know such
information in connection with the provision of services under this Agreement,
or use or otherwise exploit for its own benefit or for the benefit of any third
Person (other than members of the Provider Group), any Provider Confidential
Information (as defined below). If any disclosures are made by members of the
Provider Group to members of the Recipient Group in connection with the
provision of Services under this Agreement, then the Confidential Information
(as defined below) so disclosed shall be used by the Recipient Group only as
required to receive the Services. Recipient shall use the same degree of care to
prevent and restrain the unauthorized use or disclosure of the Provider
Confidential Information by any member of the Recipient Group or its
Representatives as it uses for its own confidential information of a like
nature, but in no event less than a reasonable standard of care. For purposes of
this Agreement, any information, material or documents relating to the
businesses currently or formerly conducted, or proposed to be conducted, by the
Provider Group that is furnished to, or in possession of, any member of the
Recipient Group, in each case in connection with the Services provided under
this Agreement and irrespective of the form of communication, and all notes,
analyses, compilations, forecasts, data, translations, studies, memoranda or
other documents prepared by members of the Recipient Group, that contain, or
otherwise reflect, such information, material or documents, is hereinafter
referred to as “Provider Confidential Information,” and, together with the
Recipient Confidential Information, “Confidential Information.” Provider
Confidential Information does not include, and there shall be no obligation
hereunder with respect to, information that (i) is or becomes generally
available to the public, other than as a result of a disclosure by any member of
the Recipient Group or its Representatives not otherwise permissible hereunder,
(ii) Recipient can demonstrate was or became available to the Recipient Group
from a source other than the Provider Group or its Representatives, or (iii) is
developed independently by the Recipient Group without reference to the Provider
Confidential Information; provided, however, that, in the case of clause (ii),
the source of such information was not known by Recipient to be bound by a
confidentiality or non-

 

7

--------------------------------------------------------------------------------


 

disclosure agreement with, or other contractual, legal or fiduciary obligation
of confidentiality to, any member of the Provider Group with respect to such
information.

 

Section 4.03.                                    Limitations on Confidential
Information. For the duration of this Agreement, Provider agrees that access to
Recipient Confidential Information that is received from any member of the
Recipient Group during the course of the performance of this Agreement shall be
(i) limited to only those employees of the Provider Group that are providing
Services under this Agreement and who have been informed of the obligations and
restrictions under this Section 4.03; (ii) used only for the purpose of
providing Services pursuant to this Agreement; and (iii) shall otherwise be kept
strictly confidential by all members of the Provider Group, except that Provider
may share, to the extent necessary to provide Services pursuant to this
Agreement, such information to any member of the Provider Group or to any third
Person who may have a need to know such information for purposes of providing
the Services; provided, that any such member of the Provider Group or
third-Person service provider shall have agreed to be bound by this Section 4.03
and shall be liable for any breaches of this Section 4.03 by any member of the
Provider Group or third-Person service provider. The obligations under this
Section 4.03 shall not apply to (i) information that is already in the
possession of employees of the Provider Group; (ii) information that becomes
generally available to the public other than as a result of a disclosure,
directly or indirectly, by any member of the Provider Group; or
(iii) information that becomes available to any member of the Provider Group on
a non-confidential basis from a source other than any member of the Recipient
Group; provided, that such source is not known by any member of the Provider
Group, after reasonable inquiry, to be subject to an obligation of
confidentiality or other obligation of secrecy to Recipient.

 

Section 4.04.                                    Required Disclosure. Either
Party may disclose Confidential Information to the extent reasonably necessary
in connection with the enforcement of this Agreement or as required by law or
legal, regulatory or self-regulatory process (including to the extent requested
by any governmental authority, stock exchange or other self-regulatory
organization in connection with any such law or legal, regulatory or
self-regulatory process), including any tax audit or litigation. If either
Group, or any third Person with whom Provider has shared Recipient Confidential
Information received from any member of the Recipient Group during the course of
the performance of this Agreement, is requested or required (by oral question,
interrogatories, requests for information or documents, subpoena, civil
investigative demand or similar process) by any governmental authority, stock
exchange or other self-regulatory organization or pursuant to applicable law, to
disclose or provide any Confidential Information, the Party or third Person
receiving such request or demand shall use commercially reasonable efforts to
provide the Party whose Confidential Information is subject to such request or
demand with written notice of such request or demand as promptly as practicable,
under the circumstances, so that such relevant Party shall have an opportunity
to seek an appropriate protective order. The Party or third Person receiving
such request or demand agrees to take, and to cause its Representatives to take,
at the expense of the Party whose Confidential Information is subject to such
request or demand, all other reasonable steps necessary to obtain confidential
treatment of the Confidential Information in question. Subject to the foregoing,
the Party or third Person that receives such a request or demand may thereafter
disclose or provide Confidential Information, to the extent required by law (as
so advised by counsel), or by lawful process of such governmental authority,
stock exchange or other self-regulatory organization.

 

8

--------------------------------------------------------------------------------


 

Section 4.05.                                    Third-Person Confidential
Information. Each Party acknowledges that it and the other members of its Group
may have in their possession confidential or proprietary information of third
Persons (such information, “Third-Person Confidential Information”) that was
received under confidentiality or non-disclosure agreements with such third
Persons. Each Party agrees that it will hold, and will cause the other members
of its Group and their respective Representatives to hold, in strict confidence,
any Third-Person Confidential Information to which it or any other member of its
respective Group has access, in accordance with the terms of any agreements
entered into between or among one (1) or more members of the applicable Party’s
Group and such third Persons; provided, that each Party has been provided with a
copy of such confidentiality or non-disclosure agreement and informed by the
other Party of the confidential and proprietary nature of the information.

 

ARTICLE V
INTELLECTUAL PROPERTY

 

Section 5.01.                                    Recipient Intellectual
Property. Except as otherwise agreed by the Parties, all data, software, or
other property or assets owned or created by Recipient, including, without
limitation, derivative works thereof, and new data or software created by
Recipient at Recipient’s expense, in connection with its receipt of Services and
all intellectual property rights therein (the “Recipient Property”), shall
remain the sole and exclusive property and responsibility of Recipient. Provider
shall not acquire any rights in any Recipient Property pursuant to this
Agreement.

 

Section 5.02.                                    Provider Intellectual Property.
Except as otherwise agreed by the Parties, all data, software or other property
or assets owned or created by Provider, including, without limitation,
derivative works thereof, and new data or software created by Provider at
Provider’s expense, in connection with the provision of Services and all
intellectual property rights therein (the “Provider Property”), shall be the
sole and exclusive property and responsibility of Provider. Recipient shall not
acquire any rights in any Provider Property pursuant to this Agreement.

 

ARTICLE VI
REMEDIES AND LIMITATION OF LIABILITY

 

Section 6.01.                                    Remedies. In the event that any
Service performed by Provider hereunder is not performed in accordance with the
provisions of Article I, the sole remedy of Recipient shall be (i) to require
Provider to re-perform such Service in accordance with Article I without
obligation on the part of Recipient to make additional payments for such
performance, (ii) to obtain from Provider a credit in an equivalent amount
towards the future purchase of any Services that are contemplated by and under
the terms of this Agreement, or (iii) to replace such Service with service
provided by a third-Person provider. In the event that Recipient elects to
replace any Services with a third-Person provider, Provider shall be forever
released from any liability arising on account of such Service and shall not be
entitled to any Service Fees in respect of services provided by such
third-Person provider to Recipient.

 

9

--------------------------------------------------------------------------------


 

Section 6.02.                                    Limitation of Liability.

 

(a)                                 No member of the Provider Group or their
respective controlling persons, trustees, directors, officers, employees, agents
and permitted assigns (each, a “Provider Party”) shall be liable to any member
of the Recipient Group or their respective controlling persons, directors,
officers, employees, agents and permitted assigns (each, a “Recipient Party”)
for any liabilities, claims, demands, damages, judgments, losses, costs and
expenses (including, but not limited to, court costs, reasonable attorneys’ fees
and/or amounts paid in settlement) of any kind or nature, whether direct or
indirect (collectively referred to as “Damages”), of any Recipient Party
resulting from, relating to or arising in connection with, this Agreement or any
of the Services provided hereunder, except for any liability of Provider to the
extent that such Damages resulted from (i) any acts or omissions of any Provider
Party, which acts or omissions are the result of gross negligence, willful
misconduct or bad faith by such Provider Party, or (ii) Provider’s breach of its
obligations under Article IV or Article VII of this Agreement.

 

(b)                                 No Recipient Party shall be liable to any
Provider Party for any Damages to any Provider Party resulting from, relating to
or arising in connection with this Agreement, or any of the Services provided
hereunder, except for any liability of Recipient to the extent that such Damages
resulted from (i) acts or omissions of any Recipient Party, which acts or
omissions are the result of gross negligence, willful misconduct or bad faith by
such Recipient Party, or (ii) Recipient’s breach of its obligations under
Article IV or Article VII of this Agreement.

 

(c)                                  IN NO EVENT SHALL EITHER PARTY BE LIABLE TO
THE OTHER, WHETHER IN CONTRACT, TORT (INCLUDING NEGLIGENCE AND STRICT LIABILITY)
OR OTHERWISE, AT LAW OR EQUITY, FOR ANY SPECIAL, INDIRECT, INCIDENTAL, PUNITIVE,
EXEMPLARY, REMOTE, SPECULATIVE, CONSEQUENTIAL OR SIMILAR DAMAGES (INCLUDING LOST
PROFITS OR DAMAGES CALCULATED ON MULTIPLES OF EARNINGS APPROACHES) IN EXCESS OF
COMPENSATORY DAMAGE, HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY (INCLUDING
NEGLIGENCE) ARISING IN ANY WAY OUT OF THIS AGREEMENT.

 

(d)                                 Each Party agrees that it shall, in all
circumstances, use commercially reasonable efforts to mitigate, and to otherwise
minimize its Damages, and those of all members of its Group and their respective
controlling persons, directors, officers, employees, agents and permitted
assigns, whether direct or indirect, resulting from, or arising in connection
with, any failure by the other Party to comply fully with its obligations under
this Agreement.

 

(e)                                  In no event, whether as a result of breach
of contract, indemnity, warranty, tort (including negligence), strict liability,
or otherwise, shall the liability of any Party to the other Party for any loss
or damage arising out of, or resulting from, this Agreement or the furnishing of
Services hereunder exceed the aggregate Service Fees actually paid pursuant to
this Agreement during the twelve (12)-month period immediately preceding the
applicable claim for losses or damages.

 

10

--------------------------------------------------------------------------------


 

ARTICLE VII
INDEMNIFICATION

 

Section 7.01.                                    General.

 

(a)                                 Provider shall indemnify and hold harmless
any Recipient Party against and from all Damages payable to third Persons
arising out of or relating to (i) a breach of Article IV of this Agreement by
Provider, (ii) the gross negligence or willful misconduct of Provider, and
(iii) any infringement by Provider of third-Person intellectual property in the
performance of any Service, in each case, except to the extent that such Damages
are a result of the breach of this Agreement, gross negligence, or willful
misconduct on the part of any Recipient Party.

 

(b)                                 Recipient shall indemnify and hold harmless
any Provider Party against and from all Damages payable to third Persons arising
out of or relating to (i) a breach of Article IV of this Agreement by Recipient,
(ii) the gross negligence or willful misconduct of Recipient, and (iii) any
infringement by Recipient of third-Person intellectual property in connection
with the receipt of any Service, in each case except to the extent that such
Damages are a result of the breach of this Agreement, gross negligence, or
willful misconduct on the part of any Provider Party.

 

Section 7.02.                                    Indemnification Procedures. The
provisions of Article IV of the Separation Agreement shall govern, mutatis
mutandis, claims for indemnification under this Article VII.

 

ARTICLE VIII
INDEPENDENT CONTRACTOR

 

In performing the Services hereunder, each Group shall operate as, and have the
status of, an independent contractor. No Party’s employees shall be considered
employees or agents of the other Party, nor shall the employees of either Party
be eligible or entitled to any benefits, perquisites, or privileges given or
extended to any of the other Party’s employees. Nothing contained in this
Agreement shall be deemed or construed to create a joint venture or partnership
between the Parties. No Party shall have any power or authority to bind or
commit any other Party.

 

ARTICLE IX
COMPLIANCE WITH LAWS

 

In the performance of its duties and obligations under this Agreement, each
Party shall comply with all applicable laws in all material respects. The
Parties shall cooperate fully in obtaining and maintaining in effect all permits
and licenses that may be required for the performance of the Services.

 

ARTICLE X
TERM AND TERMINATION

 

Section 10.01.                             Term. The term of this Agreement
shall commence on the Effective Date and end on the second (2nd) anniversary of
the Effective Date, unless terminated earlier as provided in Section 10.02.
Except as may be otherwise set forth in Schedule A, and subject to the last
proviso of Section 1.04, Recipient may terminate any Service prior to the
scheduled expiration date by giving Provider not less than one hundred eighty
(180) days’ prior written notice, or such less time as may be agreed upon by the
Parties. Services can only be terminated at month-end. To the extent there are
any break-up costs (including commitments made to, or in

 

11

--------------------------------------------------------------------------------


 

respect of, personnel or third Persons due to the requirement to provide the
Services, prepaid expenses related to the Services or costs related to
terminating such commitments) reasonably incurred by Provider as a result of any
early termination of a Service by Recipient, Provider shall use its reasonable
best efforts to mitigate such costs, and Recipient shall bear such costs and
reimburse Provider in full for the same.

 

Section 10.02.                             Termination of this Agreement. This
Agreement may be terminated:

 

(a)                                 by the written agreement of the Parties;

 

(b)                                 by Provider in the event that it delivers a
Suspension Notice to Recipient and suspends delivery of a Service in accordance
with Section 2.05(a), and such Suspension Notice is not satisfied within thirty
(30) days of the date of delivery of such Suspension Notice;

 

(c)                                  by either Party upon a material breach
(other than non-payment of Service Fees or Expenses) by the other Party that is
not cured within thirty (30) days after delivery of written notice of such
breach from the non-breaching Party;

 

(d)                                 immediately by either Party, if the other
Party: (i) commences a voluntary case or other proceeding seeking bankruptcy
protection, liquidation, reorganization or similar relief, or seeks the
appointment of a trustee, receiver, liquidator or other similar official or the
taking of possession by any such official in any involuntary case or other
proceeding commenced against it, or makes a general assignment for the benefit
of creditors or fails generally to pay its debts as they become due; or (ii) has
an involuntary case or other proceeding commenced against it seeking bankruptcy
protection, liquidation, reorganization, or other relief with respect to it or
substantially all of its debts, or seeks the appointment of a trustee, receiver,
liquidator, custodian or other similar official for such Party or any
substantial part of such Party’s property, and such involuntary case or other
proceeding remains undismissed for a period of sixty (60) days;

 

(e)                                  by either Party if all of the Services have
been terminated early in accordance with Section 10.01; or

 

(f)                                   by either Party, upon a Change in Control
(as defined below) of the other Party; it being agreed that notice of a Change
of Control will be provided by the Party undergoing a Change in Control to the
other Party not later than ten (10) days prior to signing a definitive agreement
and, in any event, not later than sixty (60) days prior to consummation of such
Change in Control.  For the purposes of this Agreement, “Change in Control”
shall mean, with respect to a Party, the occurrence after the Effective Date of
any of the following: (i) the sale, conveyance or disposition, in one or a
series of related transactions, of all or substantially all of the assets of
such Party and its Group (taken as a whole) to a third Person that is not a
member of such Party’s Group prior to such transaction or the first of such
related transactions; (ii) the consolidation, merger or other business
combination of a Party with or into any other Person, immediately following
which the then-current shareholders of the Party, as such, fail to own, in the
aggregate, at least majority voting power of the surviving Party in such
consolidation, merger or business combination, or of its ultimate publicly
traded parent; (iii) a transaction or series of transactions in which any Person
or “group” (as the term “group” is used in Sections 13(d) and 14(d) of the
United States Securities Exchange Act of 1934, as amended,

 

12

--------------------------------------------------------------------------------


 

together with the rules and regulations promulgated thereunder) acquires
majority voting power of such Party (other than a reincorporation or similar
corporate transaction in which each of such Party’s shareholders owns,
immediately thereafter, interests in the new parent company in substantially the
same percentage as such shareholder owned in such Party immediately prior to
such transaction); or (iv) a majority of the board of trustees of such Party
ceases to consist of individuals who have become trustees as a result of being
nominated or elected by a majority of such Party’s trustees.

 

Section 10.03.                             Effect. In the event of termination
of this Agreement in its entirety pursuant to this Article X, or upon the
expiration of the term of this Agreement, this Agreement shall cease to have
further force or effect, and neither Party shall have any liability to the other
Party with respect to this Agreement; provided that:

 

(a)                                 termination or expiration of this Agreement
for any reason shall not release a Party from any liability or obligation that
already has accrued as of the effective date of such termination or expiration,
and shall not constitute a waiver or release of, or otherwise be deemed to
adversely affect, any rights, remedies or claims which a Party may have
hereunder at law, equity or otherwise or which may arise out of or in connection
with such termination or expiration;

 

(b)                                 as promptly as practicable, following
termination of this Agreement in its entirety or with respect to any Service to
the extent applicable, and the payment by Recipient of all amounts owing
hereunder, Provider shall return all reasonably available material, inventory
and other property of Recipient held by Provider, and shall deliver copies of
all of Recipient’s records maintained by Provider with regard to the Services in
Provider’s standard format and media. Provider shall deliver such property and
records to such location or locations, as reasonably requested by Recipient.
Arrangements for shipping, including the cost of freight and insurance, and the
reasonable cost of packing incurred by Provider shall be borne by Recipient; and

 

(c)                                  Articles IV, V, VI, VII, IX, XI, XII and
XIII, and this Section 10.03, shall survive any termination or expiration of
this Agreement and remain in full force and effect.

 

ARTICLE XI
NOTICES

 

All notices, demands and other communications required to be given to a Party
hereunder shall be in writing and shall be personally delivered, sent by a
nationally recognized overnight courier, transmitted by facsimile or e-mail, or
mailed by registered or certified mail (postage prepaid, return receipt
requested) to such Party at the relevant street address, facsimile number or
e-mail address set forth below (or at such other street address, facsimile
number or e-mail address as such Party may designate from time to time by
written notice in accordance with this provision):

 

If to Provider, to:

 

Vornado Realty Trust

888 Seventh Avenue

New York, New York 10019

Attention:  Corporation Counsel

 

13

--------------------------------------------------------------------------------


 

Facsimile:  (212) 894-7996

Email:  arice@vno.com

 

If to Recipient, to:

 

Urban Edge Properties

888 Seventh Avenue

New York, New York 10019

Attention:  General Counsel

Facsimile:  (212) 894-7996

Email:  dcasey@uedge.com

 

Any notice, demand or other communication hereunder shall be deemed given upon
the first to occur of: (i) the fifth (5th) day after deposit thereof, postage
prepaid and addressed correctly, in a receptacle under the control of the United
States Postal Service; (ii) transmittal by facsimile or e-mail transmission to a
receiver or other device under the control of the Party to whom notice is being
given; or (iii) actual delivery to or receipt by the Party to whom notice is
being given.

 

ARTICLE XII
DISPUTE RESOLUTION

 

Section 12.01.                             Dispute Resolution. The provisions of
Article VII of the Separation Agreement shall apply, mutatis mutandis, to all
disputes, controversies or claims (whether arising in contract, tort or
otherwise) that may arise out of or relate to, or arise under or in connection
with this Agreement or the transactions contemplated hereby.

 

ARTICLE XIII
MISCELLANEOUS

 

Section 13.01.                             Amendment. No provision of this
Agreement, including Schedule A, may be amended, supplemented or modified except
by a written instrument signed by both of the Parties and making specific
reference to this Agreement or to Schedule A, as applicable.

 

Section 13.02.                             Waiver.

 

(a)                                 Any term or provision of this Agreement may
be waived, or the time for its performance may be extended, by the Party or the
Parties entitled to the benefit thereof. Any such waiver shall be validly and
sufficiently given for the purposes of this Agreement if, as to any Party, it is
executed by a writing signed by an authorized representative of such Party.

 

(b)                                 Waiver by any Party of any default by the
other Party of any provision of this Agreement shall not be construed to be a
waiver by the waiving Party of any subsequent or other default, nor shall it in
any way affect the validity of this Agreement or prejudice the rights of the
other Party, thereafter, to enforce each and every such provision. No failure or
delay by any Party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise thereof
preclude any other or further exercise thereof, or the exercise of any other
right, power or privilege.

 

Section 13.03.                             Governing Law; Jurisdiction. This
Agreement, and the legal relations between the Parties hereto, shall be governed
by and construed in accordance with the laws of the State of New York, without
regard to the conflict of laws rules thereof, to the extent such

 

14

--------------------------------------------------------------------------------


 

rules would require the application of the law of another jurisdiction. In
addition, each of the Parties hereto (a) consents to submit itself to the
exclusive personal jurisdiction and venue of the Supreme Court of the State of
New York, New York County and the United States District Court for the Southern
District of New York (the “Applicable Courts”) with respect to any suit (whether
at law, in equity, in contract, in tort or otherwise) relating to or arising out
of this Agreement (other than arbitrable Disputes (as defined in the Separation
Agreement) governed by Article XII), (b) agrees that it will not, directly or
indirectly, attempt to defeat or deny such personal jurisdiction or venue by
motion or otherwise, (c) agrees that it will not, and it will cause its
subsidiaries not to, bring or support any such suit in any court other than the
Applicable Courts, (d) irrevocably agrees that any such suit (whether at law, in
equity, in contract, in tort or otherwise) will be heard and determined
exclusively in the Applicable Courts, and (e) agrees to service of process in
any such action in any manner prescribed by the laws of the State of New York.

 

Section 13.04.                             Assignability. This Agreement shall
be binding upon, and inure to the benefit of, the Parties, and their respective
successors and permitted assigns; provided, however, that no Party may assign,
delegate or transfer (by operation of law or otherwise) its respective rights,
or delegate its respective obligations, under this Agreement without the express
prior written consent of the other Party. Notwithstanding the foregoing, either
Party may assign its rights and obligations under this Agreement to (i) any
member of such Party’s Group; provided, however, that each Party shall at all
times remain liable for the performance of its obligations under this Agreement
by any such Group member, or (ii) any successor by merger, consolidation,
reorganization, recapitalization, acquisition or person acquiring all or
substantially all of the assets of such Party, subject to Section 10.02(f). Any
attempted assignment or delegation in violation of this Section 13.04 shall be
null and void.

 

Section 13.05.                             Subcontracting. Provider may hire or
engage one or more subcontractors to perform any or all of its obligations under
this Agreement; provided, that (i) Provider shall use the same degree of care in
selecting any subcontractors as it would if such subcontractor was being
retained to provide similar services to Provider, (ii) the use of such
subcontractor will not increase the Service Fees or Expenses payable by
Recipient in connection with such Services, and (iii) Provider shall, in all
cases, remain responsible for ensuring that obligations with respect to the
standards of services set forth under this Service Agreement are satisfied with
respect to any Service provided by a subcontractor hired or engaged by Provider.

 

Section 13.06.                             No Third-Person Beneficiaries. Except
for the indemnification provisions in Article VII, this Agreement is for the
sole benefit of the Parties and their successors and assigns, and nothing
herein, express or implied, is intended to or shall confer upon any other Person
or entity any legal or equitable right, benefit or remedy of any nature
whatsoever, under or by reason of this Agreement.

 

Section 13.07.                             Severability. If any provision of
this Agreement, or the application thereof to any Person or circumstance, is
determined by a court of competent jurisdiction to be invalid, null and void or
unenforceable, the remaining provisions hereof, or the application of such
provision to Persons or circumstances or in jurisdictions other than those as to
which it has been held invalid, null and void or unenforceable, shall remain in
full force and effect, and shall in no way be affected, impaired or invalidated
thereby, so long as the economic or legal

 

15

--------------------------------------------------------------------------------


 

substance of the transactions contemplated hereby is not affected in any manner
adverse to any Party. Upon such determination, the Parties shall negotiate in
good faith in an effort to agree upon such a suitable and equitable provision to
effect the original intent of the Parties.

 

Section 13.08.                             Attorneys’ Fees. In any action
hereunder to enforce the provisions of this Agreement, the prevailing Party
shall be entitled to recover its reasonable attorneys’ fees, in addition to any
other recovery hereunder from the non-prevailing Party.

 

Section 13.09.                             Counterparts. This Agreement may be
executed in one or more counterparts, each of which, when so executed and
delivered or transmitted by facsimile, e-mail or other electronic means, shall
be deemed to be an original, and all of which taken together shall constitute
but one and the same instrument. A facsimile or electronic signature is deemed
an original signature for all purposes under this Agreement.

 

Section 13.10.                             Disclaimer of Representations and
Warranties. EXCEPT FOR THE REPRESENTATIONS, WARRANTIES AND COVENANTS EXPRESSLY
MADE IN THIS AGREEMENT, NEITHER PARTY HAS MADE, NOR DOES EITHER PARTY HEREBY
MAKE, ANY EXPRESS OR IMPLIED REPRESENTATIONS, WARRANTIES OR COVENANTS, STATUTORY
OR OTHERWISE, OF ANY NATURE, INCLUDING WITH RESPECT TO THE WARRANTIES OF
MERCHANTABILITY, QUALITY, QUANTITY, SUITABILITY OR FITNESS FOR ANY PARTICULAR
PURPOSE. ALL OTHER REPRESENTATIONS, WARRANTIES, AND COVENANTS, EXPRESS OR
IMPLIED, STATUTORY, COMMON LAW OR OTHERWISE, OF ANY NATURE, INCLUDING WITH
RESPECT TO THE WARRANTIES OF MERCHANTABILITY, QUALITY, QUANTITY, SUITABILITY OR
FITNESS FOR ANY PARTICULAR PURPOSE ARE HEREBY DISCLAIMED BY EACH PARTY.

 

Section 13.11.                             Remedies. The rights and remedies
provided herein shall be cumulative and not exclusive of any rights or remedies
provided by law.

 

Section 13.12.                             Force Majeure.

 

(a)                                 Neither Party (nor any Person acting on its
behalf) shall have any liability or responsibility for failure to fulfill any
obligation (other than a payment obligation) under this Agreement so long as,
and to the extent to which, the fulfillment of such obligation is prevented,
frustrated, hindered or delayed as a consequence of circumstances of Force
Majeure; provided that (i) such Party (or such Person) shall have exercised
commercially reasonable efforts to minimize the effect of Force Majeure on its
obligations, and (ii) the nature, quality and standard of care that Provider
shall provide in delivering a Service after a Force Majeure shall again comply
with Section 1.03. In the event of an occurrence of a Force Majeure, the Party
whose performance is affected thereby shall give notice of suspension as soon as
reasonably practicable to the other stating the date and extent of such
suspension and the cause thereof, and such Party shall resume the performance of
such obligations as soon as reasonably practicable after the removal of such
cause.

 

(b)                                 During the period of a Force Majeure,
Recipient shall be entitled to seek an alternative service provider with respect
to such Service(s) (and shall be relieved of the

 

16

--------------------------------------------------------------------------------


 

obligation to pay Service Fees for such Service(s) throughout the duration of
such Force Majeure) and shall be entitled to permanently terminate such
Service(s) if a Force Majeure shall continue to exist for more than sixty (60)
consecutive days, it being understood that Recipient shall provide advance
notice of such termination to Provider.

 

Section 13.13.                             Specific Performance. Subject to the
provisions of Article XII, in the event of any actual or threatened default in,
or breach of, any of the terms, conditions and provisions of this Agreement, the
Party or Parties who are or are to be thereby aggrieved shall have the right to
seek specific performance and injunctive or other equitable relief (on an
interim or permanent basis), in addition to any and all other rights and
remedies at law or in equity. The Parties agree that the remedies at law for any
breach or threatened breach, including monetary damages, may be inadequate
compensation for any loss and that any defense in any action for specific
performance that a remedy at law would be adequate is waived. Any requirements
for the securing or posting of any bond with such remedy are waived by each of
the Parties to this Agreement.

 

Section 13.14.                             Construction. Any uncertainty or
ambiguity with respect to any provision of this Agreement shall not be construed
for or against any party based on attribution of drafting by either Party. The
headings contained herein are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. In this Agreement,
unless the context requires or a clear contrary intention appears:

 

(a)                                 the singular number includes the plural
number and vice versa;

 

(b)                                 reference to any Person includes such
Person’s successors and assigns but, if applicable, only if such successors and
assigns are not prohibited by this Agreement, and reference to a Person in a
particular capacity excludes such Person in any other capacity or individually;

 

(c)                                  reference to any gender includes each other
gender;

 

(d)                                 reference to any agreement, document or
instrument means such agreement, document or instrument, as amended, modified,
supplemented or restated, and in effect from time to time in accordance with the
terms thereof, subject to compliance with the requirements set forth herein;

 

(e)                                  reference to any applicable law means such
applicable law as amended, modified, codified, replaced or reenacted, in whole
or in part, and in effect from time to time, including rules and regulations
promulgated thereunder, and reference to any section or other provision of any
applicable law means that provision of such applicable law, from time to time in
effect and constituting the substantive amendment, modification, codification,
replacement or reenactment of such section or other provision;

 

(f)                                   “herein,” “hereby,” “hereunder,” “hereof,”
“hereto” and words of similar import shall be deemed references to this
Agreement as a whole and not to any particular article, section or other
provision hereof;

 

17

--------------------------------------------------------------------------------


 

(g)                                  “including” (and with correlative meaning
“include”) means including without limiting the generality of any description
preceding such term;

 

(h)                                 with respect to the determination of any
period of time, “from” means “from and including” and “to” means “to but
excluding;” and

 

(i)                                     references to documents, instruments or
agreements shall be deemed to refer as well to all addenda, exhibits, schedules
or amendments thereto.

 

Section 13.15.                             Waiver of Jury Trial. EACH PARTY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY (i) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; AND (ii) ACKNOWLEDGES THAT IT
AND THE OTHER PARTY TO THIS AGREEMENT HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER TRANSACTION AGREEMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 13.15.

 

Section 13.16.                             Entire Agreement. This Agreement and
Schedule A hereto, as well as any other agreements and documents referred to
herein (including the Separation Agreement, to the extent applicable),
constitute the entire agreement between the Parties with respect to the subject
matter hereof, and supersede all previous agreements, negotiations, discussions,
understandings, writings, commitments and conversations between the Parties with
respect to such subject matter. No agreements or understandings exist between
the Parties other than those set forth or referred to herein.

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized officers or representatives as of the date first
written above.

 

 

 

VORNADO REALTY TRUST

 

 

 

 

 

 

By:

/s/ Alan J. Rice

 

 

Name:

Alan J. Rice

 

 

Title:

Corporation Counsel

 

 

 

 

 

 

 

URBAN EDGE PROPERTIES

 

 

 

 

 

 

 

By:

/s/ Donald P. Casey

 

 

Name:

Donald P. Casey

 

 

Title:

General Counsel and Secretary

 

19

--------------------------------------------------------------------------------